Citation Nr: 0420464	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  00-00 376	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




INTRODUCTION

The veteran had active service from July to September 1978, 
and from May to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The RO denied service connection for 
hypothyroidism.  The veteran timely perfected an appeal of 
this determination to the Board.  In February 2001, the Board 
remanded for further development.  In May 2004, jurisdiction 
over the case was transferred to the RO in Cheyenne, Wyoming.


FINDING OF FACT

Hypothyroidism had its onset during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
hypothyroidism was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  
Moreover, in light of this decision, in which the Board finds 
that service connection is warranted for the veteran's 
hypothyroidism, the veteran is not prejudiced by the Board's 
review of this claim on the basis of the current record.  The 
Board will therefore proceed with the consideration of this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Factual Background

The veteran had two brief periods of active service, from 
July to September 1978, and from May to June 1994.  This 
appeal stems from his second period of service, which ended 
on June 27, 1994.  

The veteran's service medical records are negative for a 
diagnosis of or treatment for hypothyroidism.  

The record contains numerous post-service VA treatment 
reports.  By way of summary, the treatment reports show that 
the veteran currently has hypothyroidism.  The earliest 
mention of the disorder is found in a June 18, 1995 report, 
which states that the veteran was being followed for 
hypothyroidism, and that he had been started on levothyroxine 
(Synthroid), 0.025 mg PO ON (by mouth every night).  

An October 1994 VA report of a general medical examination 
indicates that the veteran's endocrine system was within 
normal limits.

A September 1998 VA examination report notes that the veteran 
complained of weight gain, drowsiness and sluggishness within 
a month after discharge from service and that thyroid tests 
apparently showed decreased function.  The report notes that 
the tests were conducted at the Sacramento VA Clinic, and 
that the veteran was placed on thyroid medication with 
improvement and weight loss.  The veteran stated that in the 
past year he has noted an increase in weight and some feeling 
of recurrence of his initial symptoms of sluggishness and not 
feeling up to par.  In February 1998, the veteran's TSH 
(thyroid-stimulating hormone) was 153, which is within normal 
limits; however, his free thyroxine was only 0.68, which is 
low.  The veteran has been on 0.025 mg of levothyroxine.  A 
repeat study in August 1998 revealed TSH to have become very 
high, at the level of 8.14, with a free thyroxine of 1.02.  
The veteran's thyroid medication was doubled in August 1998 
to 0.05 mg of levothyroxine.  The veteran has felt better 
since that time, although a repeat test has not been 
performed.  The veteran has no other symptoms at the present 
time.  

Physical examination showed weight of 236 pounds, which was 
220 one year ago.  Thyroid gland was not palpable.  Pulse was 
80 and blood pressure was 144/92.  He had no vision 
abnormalities, no tremor and no evidence of myxedema.  Muscle 
strength was good.  There was no scar because he has never 
had any thyroid surgery.  The diagnosis was hypothyroidism, 
on therapy.

An October 2002 VA examination report begins by noting that 
the veteran reported a finding of what was thought to be 
large glands in his neck in 1992.  A fine needle aspiration 
was performed and found that the masses were muscle.  The 
examiner noted that indeed they were probably strap muscles.  
There was no mention at that time of thyroid enlargement.  In 
June or July 1994, the veteran developed symptoms of 
depression and fatigue.  By August 1994, he was told by 
Sacramento VA that he had hypothyroidism and was placed on 
0.025 mg [levothyroxine].  As the dose was increased over the 
following year, his depression lifted.  He has fatigability.  
He currently does not have increased fatigue, has no 
headaches, and no change in vision (although his prescription 
was recently changed).  He is currently on thyroxine 0.175 mg 
daily.  He feels that the thyroid hormone has made him feel 
better and has lifted his depression.

On physical examination, the veteran had the appearance of 
very good health.  Fundoscopic examination was unremarkable.  
Examination of his neck revealed large mobile strap muscles 
and his thyroid gland was definitely enlarged about 2x 
normal, lumpy on the right side with significant tenderness 
on the right side.  The veteran did not recall anyone 
discovering this in the past.  His heart rhythm was regular, 
lungs were clear and the remainder of the examination was 
otherwise unremarkable.  

The examiner noted that previous laboratory studies confirm 
the presence of hypothyroidism.  He stated that in reviewing 
the record he did not find any thyroid imaging studies, that 
no ultrasound or scan was done.  He observed that there were 
laboratory results from 1994 but that there were no thyroid 
functions done until 1998.  He also noticed that the veteran 
was on a very low dose of thyroid in 1994.  

In summary, the examiner stated that the veteran has had 
hypothyroidism, very likely onset sometime in 1994.  The 
examiner added that it could have preceded the veteran's re-
entry into the service and may have shown its systematic 
profile in June or July when he became depressed since he did 
improve following that with the administration of thyroid 
hormone.  The examiner noted that hypothyroidism is known to 
cause some mental depression but that, if there is the 
underlying tendency to that, it could certainly worsen the 
situation.  He stated that the veteran could very well have 
had thyroid enlargement at that time.  He admitted that most 
physicians in feeling the veteran's neck would have missed 
the thyroid enlargement.  The further stated that tenderness 
of the thyroid glad suggests that the veteran has residual 
thyroiditis.  Finally, the examiner stated that further 
investigation would not change the therapy at this time so 
did not recommend further studies at this time.  

Finally, the record contains a November 2003 addendum to the 
above examination report written by the same examiner.  The 
examiner stated that, although the veteran reported being 
diagnosed with hypothyroidism in 1994 and placed on 
thyroxine, he could not find a thyroid test in 1994.  The 
examiner stated that he could not be 100 percent certain but 
felt that the veteran very likely had the diagnosis made 
while in service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be awarded for a chronic condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumptive period under 38 
C.F.R. § 3.307 (2003)) and the veteran presently has the same 
condition; or (2) a chronic disease manifests itself during 
service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b).  In 
this regard, the Board observes that, as an endocrinopathy, 
hypothyroidism is a chronic disease under 38 C.F.R. § 
3.309(a) (2003).  

The Board observes that the veteran's service medical records 
are silent as to a diagnosis of or treatment for 
hypothyroidism, and that an October 1994 VA examination 
report indicated normal endocrine function.  In this regard, 
the Board acknowledges that there is a question as to whether 
the veteran's disorder had its onset in service and whether 
the disorder continued after discharge.  

The Board observes that at the October 2002 VA examination 
the veteran stated that he developed symptoms of depression 
and fatigue in June or July 1994, and that by August 1994 he 
was told that he had hypothyroidism and was placed on 0.025 
mg levothyroxine.  The Board also observes the October 2002 
VA examiner's opinion that the veteran's hypothyroidism very 
likely had its onset sometime in 1994.  In this regard, the 
Board acknowledges the examiner's statement that the 
veteran's hypothyroidism could have preceded entry into 
service; however, the Board observes that in a subsequent 
November 2003 addendum the examiner opined that, although he 
could not be 100 percent certain, the veteran very likely had 
the diagnosis of hypothyroidism made while in service.  

Furthermore, the Board observes that the first treatment 
report of record regarding hypothyroidism is dated June 18, 
1995, which falls within one year of the veteran's separation 
from service on June 27, 1994.  In this regard, the Board 
observes that the above report reflects that the veteran was 
being followed for hypothyroidism and had been started on 
levothyroxine, indicating a recent, and earlier, diagnosis of 
hypothyroidism, thus placing the diagnosis well within the 
presumptive one-year period for chronic diseases under 38 
C.F.R. § 3.307.  

In light of the above, in the absence of any contradictory 
medical opinion, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that the evidence supports 
the veteran's claim of entitlement to service connection for 
hypothyroidism.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  The appeal is granted.


ORDER

Service connection for hypothyroidism is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



